Citation Nr: 1144252	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscular low back pain.

2.  Entitlement to service connection for lumbar disc disease status post L5-S1 laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1976 to June 1976 and from August 1978 to April 1983.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In December 2008 and July 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As noted above, this matter was previously remanded by the Board in July 2011 for further evidentiary development.  At that time, the Board directed the RO to attempt to obtain all of the Veteran's outstanding VA medical records, including those dated since April 2006, in addition to any additional pertinent records identified by the Veteran during the course of the remand.  The Board also directed the RO to obtain a VA examination addendum opinion addressing the matter; to then undertake any further development indicated by the record; and, finally, to issue a Supplemental Statement of the Case.

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, the RO/AMC did not substantially comply with the July 2011 remand directives.  Upon remand, the RO/AMC obtained the outstanding VA treatment records.  Further, an appropriate VA examination addendum was completed in July 2011.  However, the RO did not attempt to obtain relevant private treatment records identified by the Veteran.  

More specifically, the claims file shows that the AMC sent the Veteran an appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice letter in July 2011 requesting that he identify any additional pertinent records that should be obtained.  He did not respond, and the RO then issued a Supplemental Statement of the Case in August 2011.  

However, in September 2011, the AMC received a response from the Veteran.  He submitted a form indicating that he had no more evidence pertinent to the appeal.  In a different statement submitted on the same date in September 2011, he conversely wrote that he had previously responded to the AMC's VCAA notice letter by an August 2011 VA Form 21-4142, prior to the August 2011 Supplemental Statement of the Case.  The Veteran went on to explain that he had, in his prior, August 2011 response, identified and authorized the RO to obtain pertinent private treatment records from Reid Memorial Hospital.  He stressed that these private treatment records were still outstanding and should be obtained.  

The Board notes that a copy of the Veteran's August 2011 letter is not presently associated with the claims file, and the record does not otherwise show that it was actually received by the AMC or RO.  Generally, under the presumption of regularity, it may be presumed that if the AMC or RO had received it, the letter would have been associated with the claims file and acted on in some manner.  See, e.g., Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010) (2010).  Regardless, the Veteran's September 2011 letter was received by the AMC prior to the matter being re-certificated to the Board in September 2011.  Thus, the RO/AMC was on notice that additional potentially relevant records existed and needed to be obtained.  Consequently, the RO/AMC was obligated to attempt to obtain these private treatment records.  Because no attempt was made to obtain them, the Board finds that there was not substantial compliance with the July 2011 remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

2.  After the Veteran has signed any necessary releases, the RO/AMC shall make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO/AMC shall also obtain all of the Veteran's outstanding VA treatment records, including those since April 2011.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the RO/AMC shall review all evidence of record, including all evidence obtained since the prior Board remand in July 2011, and then undertake any further development indicated by the record, including arranging for a new VA examination if necessary under the provisions of 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


